ORDER
This cause came on to be heard before the Court in chambers on the petition of Howard K. Simmons to be reinstated as a member of the Bar of this State.
After hearing petitioner’s counsel and upon consideration of a brief in support of the petition, and there appearing to be no objection thereto on the part of the Investigating Committee, the Court is of the opinion that the disciplinary punishment heretofore meted out to petitioner has substantially served its purpose and the ends of justice have been thereby fully met.
Therefore, it is ORDERED, ADJUDGED AND DECREED
that said petitioner Howard K. Simmons be and he hereby is reinstated as a member of the Bar of this State in accordance with the prayer of his petition.
Aram A. Arabian, for petitioner.
Pursuant hereto the Clerk of the Court is directed to restore said Howard K. Simmons to the roll of attorneys and to issue to him a certificate of reinstatement as of this sixth day of June, 1963, upon petitioner subscribing to the oath originally made at his admission.
Entered as the order of this Court this sixth day of June, 1963.
By order:
(signed) Raymond A. McCabe
Raymond A. McCabe, Clerk